          Case 1:18-cv-06249-VSB Document 176 Filed 06/03/19 Page 1 of 2

                                       SIDLEY AUSTIN LLP
                                       ONE SOUTH DEARBORN STREET
                                       CHICAGO, IL 60603
                                       +1 312 853 7000
                                       +1 312 853 7036 FAX


                                                                                                                     SMCINERNEY@SIDLEY.COM
                                       AMERICA • ASIA PACIFIC • EUROPE                                               +1 312 853 3766




                                                                May 29, 2019
                                                                                                         6/3/2019

VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

    Re:     Great Western Ins. Co. v. Mark Graham, et al., Case No. 18-cv-06249 (VSB)

Dear Judge Broderick:

        We represent plaintiff Great Western Insurance Company (“Great Western”). Counsel
for Great Western and for defendant Gregory Tolaram are pleased to inform the Court that,
subject to the Court’s approval, the parties have now agreed on the following schedule for
jurisdictional discovery and briefing on Mr. Tolaram’s motion to dismiss (Dkt. 168-170):

   •   On or before June 17, 2019 – Deposition of Mr. Tolaram on jurisdiction issues via
       telephone. No later than one business day prior to the deposition, Mr. Tolaram shall
       produce all documents related to (1) the November 2017 meeting in New York, and (2)
       any other meetings attended by Mr. Tolaram in New York related to any of the
       defendants named in this lawsuit.

   •   June 26, 2019 – Mr. Tolaram shall complete his review of the deposition transcript and
       submit any errata sheets with respect thereto (on the assumption that the transcript will be
       available within 48 hours of the deposition).

   •   July 3, 2019 – Great Western’s opposition to Mr. Tolaram’s motion to dismiss shall be
       due.

   •   July 17, 2019 – Mr. Tolaram’s reply shall be due.

       Great Western and Mr. Tolaram thank the Court for its consideration.




                     Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
        Case 1:18-cv-06249-VSB Document 176 Filed 06/03/19 Page 2 of 2




The Honorable Vernon S. Broderick
May 29, 2019
Page 2

                                      Respectfully submitted,

                                      /s/ Stephen W. McInerney
                                      Stephen W. McInerney
                                      (admitted pro hac vice)



cc:   Counsel of Record (via ECF)
